1    JEROME M. VARANINI, ESQ. (State Bar No. 58531)
     LAW OFFICES OF JEROME M. VARANINI
2    641 Fulton Avenue, Suite 200
     Sacramento, California 95825-4869
3    P.O. Box 590
     Sacramento, CA 95812-0590
4    Telephone: (916) 993-4868
     Facsimile: (916) 993-675
5
     Attorneys for Defendant
6    Correctional Medical Group Companies, Inc.
7

8                                 UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11
        JOHN DAVID PETERSON,                       Case No. 2:19-cv-00949-JAM-EFB

12                         Plaintiff,              JOINT STIPULATION TO
                                                   EXTEND TIME FOR
13                                                 DEFENDANT TO FILE
        v.                                         RESPONSIVE PLEADING TO
14                                                 PLAINTIFF’S COMPLAINT:
                                                   ORDER
15      NEVADA COUNTY, CALIFORNIA,
        et al.,
16

17                         Defendants.
18

19             IT IS HEREBY STIPULATED and agreed upon by and between Plaintiff
20   JOHN DAVID PETERSON, and Defendant CORRECTIONAL MEDICAL
21   GROUP COMPANIES, INC. (“CMGC”), by and through their respective counsel,
22   that the time for Defendant “CMGC” to respond to the Complaint shall be extended
23   to August 16, 2019. The parties are in the process of determining the procedure for
24   service of summons on various parties and an extension is necessary as an effort to
25   avoid the duplication of multiple responses to the Complaint.
26   ////
27   ////
28   ////



                                               1
     Jt. Stip. and Order
1    DATED: July 30, 2019                LAW OFFICES OF JEROME M. VARANINI
2

3                                        /s/ Jerome M. Varanini
4                                        __________________________________________
                                         BY: JEROME M. VARANINI
5
                                                Attorneys for Defendant “CMGC”
6

7    DATED: July 30, 2019                LAW OFFICES OF PATRICK H. DWYER
8

9                                        /s/ Patrick H. Dwyer
10
                                         __________________________________________
                                         BY: PATRICK H. DWYER
11                                              Attorneys for Plaintiff
12

13

14                                             ORDER
15             Pursuant to the stipulation of counsel, the extension of time requested is
16   hereby granted.
17

18   Dated: August 1, 2019                             /s/ John A. Mendez
                                                       HONORABLE JOHN A. MENDEZ
19
                                                       United States District Court Judge
20

21

22

23

24

25

26

27

28




                                                   2
     Jt. Stip. and Order
